i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00645-CV

                                       Robert A. ZAJAC, M.D.,
                                              Appellant

                                                   v.

                                         Cristelo PADRON Jr.,
                                                Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-06349
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 11, 2009

MOTION TO DISMISS GRANTED AND APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX . R. APP . P.

42.1(a)(1). We order all costs assessed against appellant. See TEX . R. APP . P. 42.1(d)(absent

agreement of the parties, costs are taxed against appellant).



                                                        PER CURIAM